 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No.: 84189
 2   Nicole M. Cahill, CSB No.: 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendants, COUNTY OF SACRAMENTO
     (erroneously sued as Sacramento County Sheriff’s Department),
 6   SACRAMENTO COUNTY SHERIFF SCOTT JONES,
     DEPUTY COUCH, DEPUTY WINKEL, DEPUTY KENNEDY,
 7   DEPUTY SUTTER, DEPUTY CHHLANG, DEPUTY BLISS,
     AND DEPUTY QUACKENBUSH
 8
 9                            UNITED STATES DISTRICT COURT
10            EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
11
     WILLIAM BERNAL AND CELIA BERNAL, ) Case No.: 2:19-CV-00482-MCE-AC
12                                     )
                Plaintiffs,            )
13                                     )
     vs.                               ) ORDER REGARDING JOINT STATUS
14                                     ) REPORT AND DISCOVERY PLAN
     SACRAMENTO COUNTY SHERIFF’S       )
15   DEPARTMENT, SACRAMENTO COUNTY )
     SHERIFF SCOTT JONES, SACRAMENTO )
16   COUNTY SHERIFF DEPUTY COUCH,      )
     SACRAMENTO COUNTY SHERIFF         )
17   DEPUTY WINKEL, SACRAMENTO         )
     COUNTY SHERIFF DEPUTY KENNEDY, )
18   SACRAMENTO COUNTY SHERIFF         )
     DEPUTY SUTTER, SACRAMENTO         )
19   COUNTY SHERIFF DEPUTY CHHLANG, )
     SACRAMENTO COUNTY SHERIFF         )
20   DEPUTY BLISS, SACRAMENTO COUNTY )
     SHERIFF DEPUTY QUACKENBUSH,       )
21   SACRAMENTO COUNTY SHERIFF         )
     DEPUTIES JOHN DOES #1 THROUGH 20, )
22                                     )
     RANCHO CORDOVA POLICE             )
23   DEPARTMENT, RANCHO CORDOVA        )
     POLICE DEPARTMENT EMPLOYEES       )
24   JOHN DOES #21 THROUGH 40,         )
                                       )
25   FOLSOM POLICE DEPARTMENT,         )
     FOLSOM POLICE OFFICER BRADSHAW, )
26   FOLSOM POLICE DEPARTMENT          )
     EMPLOYEES JOHN DOES #41 THROUGH )
27   60.                               )
                                       )
28              Defendants.            )



                     ORDER REGARDING JOINT STATUS REPORT AND DISCOVERY PLAN - 1
 1             Plaintiffs William and Celia Bernal (“Plaintiffs”) and Defendants Sacramento County

 2   Sheriff’s Department, Sacramento County Sheriff Scott Jones, Sacramento County Sheriff

 3   Deputy Couch, Sacramento County Sheriff Deputy Winkel, Sacramento County Sheriff Deputy

 4   Kennedy, Sacramento County Sheriff Deputy Sutter, Sacramento County Sheriff Deputy

 5   Chhlang, Sacramento County Sheriff Deputy Bliss, Sacramento County Sheriff Deputy

 6   Quackenbush (“Defendants”) respectfully submit this proposed order in accordance with the

 7   stipulations contained in their Joint Status Report and Discovery Plan (ECF No. 14). Due to

 8   uncertainties regarding the appearances of other parties to the case, Plaintiffs and Defendants

 9   believe it is necessary to extend various deadlines pertaining to discovery and dispositive

10   motions. Specifically, the Plaintiffs and Defendants agree to the following deadlines in this case:

11         •   Expert witness disclosure in accordance with Federal Rule of Civil Procedure 26 (a)(2)

12             shall be served on or before December 4, 2020.

13         •   Supplemental expert disclosure shall be served on or before 30 days after initial expert

14             disclosure.

15         •   Expert discovery shall be completed 30 days after supplemental experts are disclosed.

16         •   Fact discovery shall be completed by October 23, 2020.

17         •   Dispositive motions shall be filed no later than 180 days after the close of non-expert

18             discovery.

19         Because this is jointly agreed to by Plaintiffs and Defendants, there is no risk of prejudice to

20   any party in this case or bad faith.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                         ORDER REGARDING JOINT STATUS REPORT AND DISCOVERY PLAN - 2
     Dated: March 5, 2020                     LONGYEAR & LAVRA, LLP
 1
 2
                                              By: /s/ Nicole M. Cahill
 3                                                   VAN LONGYEAR
                                                     NICOLE M. CAHILL
 4
                                                     Attorneys for Defendants, County of
 5                                                   Sacramento (erroneously sued as
                                                     Sacramento County Sheriff’s Department),
 6                                                   Sacramento County Sheriff Scott Jones,
                                                     Deputy Couch, Deputy Winkel, Deputy
 7
                                                     Kennedy, Deputy Sutter, Deputy Chhlang,
 8                                                   Deputy Bliss, and Deputy Quackenbush

 9
10
     Dated: March 5, 2020                     BECKER LAW PRACTICE
11
12
                                              By: /s/ Matthew Becker [authorized as of 3-5-20]
13                                                   MATTHEW BECKER
14                                                   Attorneys for Plaintiffs,
                                                     William Bernal and Celia Bernal
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                     ORDER REGARDING JOINT STATUS REPORT AND DISCOVERY PLAN - 3
 1                                                 ORDER

 2          Good cause appearing, IT IS HEREBY ORDERED that:

 3          1. The stipulation and request to extend various deadlines contained in Plaintiffs and

 4   Defendants’ Joint Status Report and Discovery Plan (ECF No. 14) is granted; and

 5          2. Expert witness disclosure in accordance with Federal Rule of Civil Procedure 26

 6          (a)(2) shall be served on or before December 4, 2020;

 7          3. Supplemental expert disclosure shall be served on or before 30 days after initial expert

 8          disclosure;

 9          4. Expert discovery shall be completed 30 days after supplemental experts are disclosed;

10          5. Fact discovery shall be completed by October 23, 2020;

11          6. Dispositive motions shall be filed no later than 180 days after the close of non-expert

12   discovery.

13          IT IS SO ORDERED.

14   Dated: March 11, 2020

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                      ORDER REGARDING JOINT STATUS REPORT AND DISCOVERY PLAN - 4
